Third District Court of Appeal
                                  State of Florida

                       Opinion filed November 30, 2022.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D22- 427
                  Lower Tribunal Nos. 20-14794; 20-11953
                            ________________

                                 Shoshanit Levy,
                                    Appellant,

                                        vs.

                                   Boaz Levy,
                                    Appellee.

     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Jason E. Dimitris, Judge.

      Shoshanit Levy, in proper person.

      Lorenzen Law, and Dirk Lorenzen, for appellee.


Before LOGUE, MILLER, and GORDO, JJ.

      PER CURIAM.

      In this non-final appeal arising from a divorce case, the wife appeals

the denial of her motion to disqualify husband’s counsel. In the order under

review, the trial court found:
        2. The Renewed Motion and the argument and evidence
        presented at the hearing were unprofessional and unfair.
        The motion and the argument consisted of unsustained and
        unsupported ad hominem attacks against Husband’s
        counsel premised on differing interpretations of statute and
        case law.

        3. There was a complete and total failure of proof of any of
        the allegations or claims set forth therein. The motion to
        disqualify was completely groundless and the allegations
        were unfounded.

      Having carefully reviewed the briefs and record, we find no error in the

trial court’s findings or in its order denying the motion.

      Affirmed.




                                        2